Citation Nr: 1719401	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-43 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthritis. 

3.  Entitlement to an initial evaluation in excess of 40 percent for right leg varicose veins. 

4.  Entitlement to an initial evaluation in excess of 40 percent for left leg varicose veins.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 2008.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

In the September 2008 rating decision, the RO, in relevant part, granted service connection for right and left knee degenerative arthritis and assigned separate 10 percent evaluations effective from August 1, 2008.  The RO also granted service connection for left and right leg varicose veins and assigned separate noncompensable evaluations effective from August 1, 2008.  

In April 2013, the Board granted separate 10 percent evaluations for right and left knee degenerative arthritis and remanded the remaining issues on appeal for further development.  The case has since been returned to the Board for appellate review. 

In a January 2016 rating decision, the RO, in relevant part, increased the evaluations assigned for right and left leg varicose veins to 40 percent effective from August 1, 2008.  Nevertheless, the issues remain in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The Board notes that additional VA medical records were associated with the claims file since the most recent statement of the case.  However, in May 2017, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

In April 2013, the Board referred the issue of entitlement to service connection for a cervical spine disorder to the AOJ.  The record currently available to the Board contains no indication that the AOJ has addressed this matter.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issues of entitlement to increased evaluations for right and left leg varicose veins, the Veteran was afforded a VA examination in June 2015.  However, the VA examiner did not indicate whether she reviewed the Veteran's claims file.  In November 2015, the AOJ obtained an addendum opinion from the VA examiner that was based on a review of the claims file.  The examiner stated that the Veteran's right and left leg varicose veins were severe.  In support of her opinion, the examiner noted that the Veteran remained symptomatic, despite venous tripping surgery, and that his VA medical records showed large varicosities and significant reflux.  However, the examiner did not comment on the specific symptoms and findings contained in the June 2015 examination report.  As such, it is unclear whether the findings accurately reflect the severity of the Veteran's disabilities.  Therefore, a remand is necessary to obtain a fully adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the issues of entitlement to increased evaluations for right and left knee degenerative arthritis, the Veteran was afforded a VA examination in June 2015, and an addendum opinion was obtained in November 2015.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Here, the June 2015 VA examination and November 2015 addendum opinion did not include range of motion testing on passive motion.  Therefore, a remand is required to afford the Veteran an additional VA examination. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected bilateral varicose veins and bilateral knee disabilities. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Washington, D.C. VAMC dated from October 2015 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left leg varicose veins.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral varicose veins. In particular, the examiner should indicate whether there is persistent edema and stasis pigmentation or eczema, with or with intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  After any outstanding treatment records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left and right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should also discuss any functional loss that occurs during flare-ups.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., April 2008, June 2015, and November 2015 VA examinations.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



